

Exhibit 10.4




Execution Version


BRANCH PURCHASE AND ASSUMPTION AGREEMENT


This Branch Purchase and Assumption Agreement (this “Agreement”) is made and
entered into as of the 3rd day of September, 2020, by and between Bangor Savings
Bank, a Maine-chartered bank having its principal office in Bangor, Maine
(“Seller”), and First National Bank, a federally chartered commercial bank,
organized under the laws of the United States, with its principal office located
in Damariscotta, Maine (“Purchaser”):


WHEREAS, Seller expects to acquire Damariscotta Bank and Trust Company
(“Damariscotta Bank”) by merger (“Merger”) as part of a larger transaction in
which Bangor Bancorp, MHC is expected to acquire Damariscotta Bankshares, Inc.
after satisfaction of all conditions, including receipt of required regulatory
approvals;


WHEREAS, the Federal Reserve has informed Seller that it will be required to
divest Damariscotta Bank’s branch office located at 1 Belmont Avenue, Belfast,
Maine 04915 (the “Branch”), which will become a branch of Seller upon closing of
the Merger, after closing of the Merger;


WHEREAS, Seller desires to sell and assign to Purchaser certain assets and
assign certain deposit and other liabilities of or associated with the Branch
upon the terms and conditions set forth in this Agreement; and


WHEREAS, Purchaser desires to purchase from Seller certain assets and assume
certain deposit and other liabilities of or associated with the Branch upon the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties hereto agree as follows:


ARTICLE I PURCHASE AND SALE OF ASSETS


a.Time and Place of Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) will occur on a date to be mutually agreed upon
in writing by Purchaser and Seller, within three (3) business days after the
receipt of all necessary regulatory approvals and expiration of all applicable
statutory waiting periods. The effective time (the “Effective Time”) will be
11:59 p.m., local time, on the day on which the Closing occurs (the “Closing
Date”). The Closing will be held at such time and location as the parties may
agree in writing.


b.Purchase of Assets. At the Closing, Seller will sell, transfer, convey,
assign, set over and deliver to Purchaser, and Purchaser will purchase and
accept from Seller, the following assets, properties and rights located at or
attributed to the Branch (the “Assets”), free and clear of all Liens (as
hereafter defined):






--------------------------------------------------------------------------------



i.all loans identified on Schedule 1.2(a) that are still outstanding as of the
Effective Time (the “Loans”), together with all security thereon and all
collateral and rights in relation thereto (including servicing rights), at their
respective then outstanding principal amounts, which will reflect any
write-downs arising from adverse classifications, together with accrued interest
receivable thereon and associated accrued late fees (“Late Fees”), but excluding
loan loss reserves and general reserves;


ii.all overdrafts associated with Deposit Liabilities (as hereafter defined)
transferred as contemplated under Section 1.4;


iii.all right, title and interest held by Seller pursuant to any and all leases
for the building, improvements, and real estate associated with the operation of
the Branch (collectively, the “Real Property Lease”), to be assigned pursuant to
an Assignment of Real Property Lease in a form to be agreed to between the
parties, together with any option to purchase the underlying real property and
leasehold improvements thereon, and all other rights, licenses, permits and
deposits related to the Real Property Lease and all right title and interest
held by Seller in the building and related improvements (collectively, the
“Building”) located on the land subject to the Real Property Lease;


iv.all equipment, personal property, furniture and fixtures, together with any
manufacturers’ warranties or maintenance or service agreements related thereto
which are in effect as of the Effective Time and are assignable to Purchaser,
located at or used in operation of the Branch, including but not limited to the
items listed on attached Schedule 1.2(d) (the “Fixed Assets”) but not including
any items listed on Schedule 1.3(c);


v.all petty cash, teller cash, ATM cash, vault cash and the balances of all
escrow accounts maintained at the Branch as of the Effective Time, the exact
amounts of which will be certified by Seller at Closing;


vi.all records and original documents (if available), manuals keys, security
codes and the like related to the Assets or the Deposit Liabilities as of the
Effective Time;


vii.all of the books and records (or copies thereof) relating to the Branch
which are
1.maintained in the ordinary course of business at the Branch, (ii) reasonably
required to comply with all applicable laws, regulations, rules and sound
business practices, or (iii) necessary for Purchaser’s ownership of the Assets
and/or accounts associated with the Deposit Liabilities (the “Records”). In the
event Purchaser requests, after the Closing Date, that Seller provide to
Purchaser information contained in the books and records which have been
retained by Seller insofar as they relate to the operations of the Branch, the
Assets and/or accounts as of the Effective Time, Seller will provide such
information as soon as reasonably practicable; and
2




--------------------------------------------------------------------------------



i.all right, title and interest of Seller in and to all claims, causes of
action, and demands, including warranties against contractors, manufacturers,
vendors and suppliers relating to the Assets or the Branch.


The term “Liens” means any security interests, liens, mortgages or other
encumbrances, but does not include: (A) any imperfections of title which,
individually or collectively, do not materially and adversely affect the value
of the Assets to Purchaser or impair Purchaser’s use of the Assets, (B) liens
for current taxes not yet due and payable, and (C) any encumbrances on any of
the Assets that secure any debt, liability or other obligation of Seller which
is assumed by Purchaser under this Agreement.


Purchaser understands and agrees that it is purchasing only the Assets (and
assuming only the liabilities) specified in this Agreement and except as may be
expressly provided for in this Agreement, Purchaser has no interest in or right
to any other business relationship which Seller (or any predecessor by merger or
acquisition) or any of its affiliates has or may have with any customer.


a.Assets Not Sold. The following are expressly excluded from the Assets (the
“Excluded Items”):


i.Seller’s trademarks, trade names, medallion program stamps, signs, logos and
proprietarily marked stationery, forms, labels, shipping materials, brochures,
advertising material and similar property;


ii.assets, if any, relating to trust accounts (other than Individual Retirement
Accounts (“IRAs”)) administered at the Branch;


iii.the assets, if any, listed on Schedule 1.3(c); and


iv.Seller’s rights in and to the routing and transit numbers of the Branch.


Seller will, at its own cost, remove or cause to be removed the Excluded Items
from the Branch on or prior to the Closing Date, except as otherwise agreed upon
by Seller and Purchaser in writing.


b.Assumption of Liabilities. Purchaser agrees, subject to Section 1.5 hereof and
the other terms and conditions of this Agreement, that on and after the
Effective Time it will assume and thereafter fully and timely perform and
discharge, in accordance with their terms:


i.all deposit liabilities of every kind and description, including, without
limitation, time and demand accounts, certificates of deposit, savings accounts,
checking accounts, sweep accounts, and IRAs (including the IRA plan and
custodial or trust
3



--------------------------------------------------------------------------------



arrangement pertaining thereto) assigned to the Branch as of the Effective Time,
including all interest accrued and unpaid on such liabilities, and all other
4




--------------------------------------------------------------------------------



liabilities and obligations of Seller relating to the deposit accounts assigned
to the Branch as of the Effective Time, which are set forth on Schedule 1.4(a),
whether represented by collected or uncollected funds (the “Deposit
Liabilities”), the exact balances and accrued interest of which will be
certified by Seller at Closing; provided, however, the Deposit Liabilities will
not include any liabilities described in Section 1.5 below;


i.all liabilities and obligations of Seller under the Loans as of the Effective
Time other than liabilities of Seller for Seller’s violations of applicable law
or regulation pertaining to such Loans or Seller’s breach of the terms and
conditions of such Loans;


ii.all liabilities and obligations of Seller under the Real Property Lease from
and after the Effective Time (excluding those arising from any violation of the
Real Property Lease by Seller or its predecessor in interest prior to the
Effective Time); and


iii.Seller’s duties, obligations and liabilities as lessee on any leases of any
of the Fixed Assets accruing after the Effective Time.


Seller agrees to use its reasonable efforts to maintain the current customers of
the Branch until the Effective Time.


a.Liabilities Not Assumed. Purchaser will not assume the following liabilities
or obligations of Seller:


i.any securities brokerage account maintained by Seller for a customer of the
Branch;


ii.any deposit accounts designated as closed prior to the Effective Time;


iii.any liability associated with traveler’s checks, cashier’s checks or other
official bank checks issued by Seller prior to the Closing Date;


iv.Liabilities, if any, listed on Schedule 1.5(d) attached hereto (the “Excluded
Deposits”);


v.any liability or obligation of Seller or any of its affiliates for any
employee benefit plan including any payments under any employee benefit plan;


vi.any liability, whether known or unknown, for Seller's breach, violation or
default of any contract, agreement or obligation, including the Assumed
Liabilities, existing as of the Effective Time;


5



--------------------------------------------------------------------------------



vii.any liability, whether known or unknown, of Seller under any cause of action
or for any violation by Seller of any applicable law or regulation;


6




--------------------------------------------------------------------------------





i.any Seller liability for Taxes; and


ii.any other liability of Seller not specifically assumed by Purchaser under
Section
1.4 above.


a.Documentation of Transactions. On the Closing Date: (a) Purchaser will execute
and deliver a document evidencing the liabilities assumed pursuant to Section
1.4 in substantially the form attached hereto as Exhibit A, (b) Seller and
Purchaser will execute and deliver a bill of sale in substantially the form
attached hereto as Exhibit B, (c) with respect to any IRA which includes as one
or more of its assets a Deposit Liability, Seller and Purchaser will execute and
deliver a transfer document in substantially the form attached hereto as Exhibit
C, (d) Seller will execute and deliver to Buyer a limited power of attorney
substantially in the form attached as Exhibit D, and (e) Seller will execute and
deliver to Buyer the Assignment of Real Property Lease in a form agreed to
between the parties, and such other instrument or form reasonably satisfactory
to Purchaser’s counsel and as otherwise may be required to effect the transfer
of any assets, authorizing Purchaser and its representatives to transfer to
Purchaser any Asset, file or record assignments of collateral security, and
endorse in Seller's name any checks, drafts, notes or other documents received
in payment of the Loans after the Closing.


b.Assumption Subject to Certain Terms. The Deposit Liabilities being assumed by
Purchaser pursuant to this Agreement will be assumed subject to the terms and
conditions of the deposit agreed to by Seller and its customers and any other
written agreements relating thereto and the laws, rules and regulations
applicable thereto.




ARTICLE II PURCHASE PRICE


a.Payment.


i.Purchaser will pay Seller an amount equal to the sum of:


1.the depreciated net book value of the Fixed Assets as shown on the books and
records of the Branch as of the Closing Date;


2.the amount of the petty, teller, ATM and vault cash and escrow balances
maintained at the Branch determined as of the Effective Time in accordance with
Section 1.2(e) hereof;


3.the amount of any prepaid expenses as listed on Schedule 2.1(a)(iii);


7



--------------------------------------------------------------------------------



4.as to each Loan, the lesser of the unpaid principal amount of the Loans
(excluding loan loss and general reserves) or Seller’s book value for the Loan,
in each case as shown on the books of Seller as of the Effective


8




--------------------------------------------------------------------------------



Time, plus accrued and unpaid interest and unpaid fees thereon (such amount with
respect to each Loan together with such amount with respect to all such other
Loans, in the aggregate, referred to as the “Aggregate Loan Value”); provided
that, for purposes of calculating the portion of the purchase price represented
by this Section 2.1(a)(iv), the Aggregate Loan Value shall be reduced by an
amount equal to One Hundred Twenty-five Thousand Dollars ($125,000); and


1.a deposit premium (the “Deposit Premium”) for the Deposit Liabilities equal to
7.25% of the Core Deposits. For purposes of determining the Deposit Premium,
“Core Deposits” means the daily average balance of all Deposit Liabilities at
the Branch for the 30 calendar days ending two days prior to the Closing Date,
but excluding public funds, brokered deposits and all deposits listed on
Schedule 1.5(d) hereof.


i.Seller will pay to Purchaser an amount equal to 100% of the Deposit
Liabilities.


ii.The difference between the amounts due from Purchaser to Seller under Section
2.1(a) and from Seller to Purchaser under Section 2.1(b) will be paid by wire
transfer of immediately available funds on the Closing Date to Purchaser or
Seller, as the case may be. Such amount will be further adjusted in accordance
with Section 2.2 and Section 2.3 on the Closing Date and thereafter. The payment
formula referred to above is for the sole purpose of determining the amount of
cash transferable at the Closing Date and will not constitute an allocation of
the purchase price for the Branch to any particular Asset being transferred or
liability being assumed.


a.Calculations. Solely for purposes of facilitating the calculation of the cash
due Seller on the Closing Date, Seller will provide to Purchaser, no later than
five business days before the Closing Date, and as of the most recent month-end,
a Preliminary Closing Statement in the form attached as Schedule 2.2(a) (the
“Preliminary Closing Statement”), based on the net book value of the Assets to
be sold and Deposit Liabilities and other liabilities to be transferred and
assumed hereunder on that date as reflected on the books of Seller, and the cash
due to Seller at the Closing will be based upon such Preliminary Closing
Statement. Within 10 business days after the Closing Date, Seller will provide
to Purchaser a Final Closing Statement in the form attached as Schedule 2.2(b)
(the “Final Closing Statement”) based on the net book value as of the close of
business on the Closing Date of the Assets sold and Deposit Liabilities and
other liabilities transferred and assumed pursuant to this Agreement. Seller
will afford Purchaser and its agents the opportunity to review documentation
used by Seller in preparing the Final Closing Statement. Any objection by
Purchaser to such Final Closing Statement must be raised in a written notice
delivered to Seller within 10 business days after Purchaser receives such Final
Closing Statement. In the event any such objection is raised, the parties will
work together in good faith to resolve the dispute as promptly as possible.
Within two business
9



--------------------------------------------------------------------------------



days of the receipt of an undisputed Final Closing Statement or, if there is any
dispute, within two business days of the resolution of such dispute, appropriate
additional


10




--------------------------------------------------------------------------------



consideration will be paid by Purchaser, or appropriate refund made by Seller,
as the case may be. If the parties are unable to resolve their dispute, such
matter will be submitted to a certified public accounting firm mutually selected
by Seller and Purchaser, whose decision will be final and binding.


a.Pro-Rata Adjustment of Income and Expenses. All rents, utility payments, real
estate taxes and assessments, personal property taxes, and similar expenses and
charges relating to the physical plant of the Branch and the Fixed Assets and
other expenses relating to the Deposit Liabilities assumed and/or the operation
of the Branch (including insurance premiums paid or payable to the FDIC
attributable to the Deposit Liabilities), will be prorated between the parties
as of the Closing Date on the basis of a 365-day year. To the extent any such
item has been prepaid by Seller for a period extending beyond the Closing Date,
there will be an adjustment in such amount to the payment contemplated by
Section 2.1 in favor of Seller. Any expense relating to the Branch which is
attributable to the period on and after the Closing Date will be paid by
Purchaser.


b.Allocation of Purchase Price. The purchase price (and all other capitalized
costs) and liabilities assumed by Purchaser pursuant to this Agreement will be
allocated on an allocation schedule to be prepared and proposed by Purchaser and
agreed upon by Purchaser and Seller within 60 days after the Closing Date. This
allocation is intended to comply with the allocation method required by Section
1060 of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury Department regulations promulgated thereunder. Purchaser and Seller
will cooperate to comply with all substantive and procedural requirements of
Section 1060 and any Treasury Department regulations thereunder, and the
allocation will be adjusted if and to the extent necessary to comply with the
requirements of Section 1060. Purchaser and Seller (and their affiliates) will
properly report, execute, act, and timely file all federal, state and local tax
returns (including, without limitation, Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with such allocation. Neither
Purchaser nor Seller will take any position (whether in audits, tax returns, or
otherwise) that is inconsistent with such allocation unless required to do so by
applicable law.




ARTICLE III
ADDITIONAL OBLIGATIONS OF PURCHASER AND SELLER


a.Regulatory Approvals.


i.Purchaser will, within 30 days following the date of this Agreement, prepare
and file all applications, as required by law, with the appropriate federal and
state regulatory authorities for approval to purchase the Assets and assume the
liabilities and obligations of Seller being assumed hereunder, to establish a
Branch at the location of the Branch and to effect in all other respects the
transactions contemplated hereby (the “Regulatory Approvals”). Purchaser agrees
to use its
11



--------------------------------------------------------------------------------



reasonable best efforts to obtain all Regulatory Approvals. Purchaser and Seller
agree to cooperate and use their reasonable best efforts to obtain all


12




--------------------------------------------------------------------------------



consents and approvals of all third parties and to do all things necessary to
consummate the transactions contemplated by this Agreement, including the
Regulatory Approvals. Purchaser shall notify Seller promptly (and in no event
later than one Business Day following notice) of any significant development
with respect to any application or notice Purchaser files with any governmental
authority in connection with the transactions contemplated by this Agreement.




i.Seller will, as soon as practicable, notify the proper regulatory authorities
of its intent to terminate operation of the Branch and to consummate the
transactions contemplated hereby and thereafter will (i) comply with the normal
and usual requirements imposed by such regulatory authorities applicable to
effectuate such transactions and (ii) use its best efforts to obtain any
required permission of such regulatory authorities to cease operating the
Branch.


a.Full Access. Seller will furnish Purchaser with such additional financial and
operating data and other information as to its business and properties at the
Branch as Purchaser may, from time to time, reasonably request and as will be
available including, without limitation, information required for inclusion in
any and all regulatory applications necessary to effect the transaction
contemplated hereby. Seller will also afford to the officers and authorized
representatives of Purchaser access to the employees of Seller in accordance
with Sections 3.3, 4.1 and 4.3 hereof. Nothing in this Section 3.2 will be
deemed to require Seller to breach any obligation of confidentiality or to
reveal any proprietary information, trade secrets or marketing or strategic
plans.


b.Confidentiality. Purchaser will hold, and will cause its officers, directors,
employees and agents to hold, in strict confidence and not disclose to any other
person or entity without the prior written consent of Seller (a) the existence
of this Agreement, (b) the terms of this Agreement and the transactions
described herein and (c) all information received by Purchaser from or with
respect to Seller in connection with this Agreement and the transactions
contemplated hereby; and Seller will hold, and will cause its officers,
directors, employees and agents to hold, in strict confidence and not disclose
to any other person or entity without the prior written consent of Purchaser (d)
the existence of this Agreement, (e) the terms of this Agreement and the
transactions described herein, and (f) all information received by Seller from
or with respect to Purchaser in connection with this Agreement and the
transactions contemplated hereby. The terms of this Section 3.3 will not
prohibit the disclosure of information (i) as may be otherwise publicly
available otherwise than through the wrongful dissemination of such information
by Purchaser or Seller, as the case may be, and their officers, directors,
employees or agents, (ii) as may be required to be disclosed by applicable law,
or (iii) as may be required to obtain the Regulatory Approvals. Seller and
Purchaser agree that neither will make any public announcement or public comment
in any form whatsoever regarding this Agreement or the transactions contemplated
herein, except as required under applicable laws, without obtaining the prior
approval of the other party.


13




--------------------------------------------------------------------------------



a.Conversion of Accounts; Transfer and Delivery of Assets and Deposit
Liabilities. Prior to the Closing Date, Seller will assist Purchaser, in ways to
be mutually agreed upon by Seller and Purchaser, in preparing Purchaser’s data
processing system to receive the transferred Loans and Deposit Liabilities,
including internet banking and bill pay conversion data. Purchaser shall bear
all fees associated with the conversion of data relating to the Deposit
Liabilities and the Loans.


i.Such assistance will include, but will not be limited to, the following:


1.As soon as practicable following the date of this Agreement but in any event
within three (3) days after closing of the Merger, Seller will deliver to
Purchaser data and descriptive information and such other reasonable and
customary information (including automated clearing house, or “ACH”) with data
conversion relating to the Deposit Liabilities and the Loans using an agreed
upon format (the “Compatible Data File”) containing, among other information,
customer name, address, card number, withdrawal limits, and the Deposit
Liabilities, activated by, accessible to or related in any manner to, customers
of the Branch;


2.As soon as practicable thereafter but in any event within three (3) days after
closing of the Merger, Seller will deliver to Purchaser an updated Compatible
Data File;


3.On the Closing Date, Seller will deliver to Purchaser a final Compatible Data
File, which Compatible Data File will constitute Seller’s Records maintained as
of and current through the Effective Time with respect to the Deposit
Liabilities and the Loans; and


4.Seller will deliver to Purchaser trial balance reports with each Compatible
Data File delivered pursuant to this Section 3.4(a).


ii.As of the Effective Time, Seller will:


1.deliver to Purchaser such of the Assets as will be capable of physical
delivery;


2.execute, acknowledge and deliver to Purchaser all such endorsements,
assignments, bills of sale and other instruments of conveyance, assignment and
transfer as, in the judgment of Purchaser, are necessary and appropriate to
consummate the sale and transfer of the Assets to Purchaser and to vest in
Purchaser the legal and equitable title to the Assets, free and clear of all
Liens, except as otherwise permitted in this Agreement;


14



--------------------------------------------------------------------------------



3.assign, transfer and deliver to Purchaser such of the following Records
pertaining to the Deposit Liabilities as exist and are available in the form or
medium as maintained by Seller:


15




--------------------------------------------------------------------------------





a.orders and contracts between Seller and depositors at the Branch and Records
of similar character, with signature cards delivered as soon as practicable
after the Closing (Seller will also provide interim research assistance on an as
needed basis); and


b.records of account and ledger balances.


1.deliver landlord’s consent to the assignment of the Real Property Lease to
Purchaser, together with an amendment to the Real Property Lease substantially
in the form attached hereto as Exhibit E;


2.provide customers a bank statement, in either paper or electronic format as
has been the past practice for each such account, for each transferred checking
and statement savings account for Deposit Liabilities;


3.assign, transfer and deliver to Purchaser the loan files for all Loans,
including promissory notes, security agreements, collateral, and related
agreements or information relating to or evidencing all Loans in whatever form
or medium as maintained by Seller; and


4.provide to Purchaser fully executed mortgage assignments in recordable form
sufficient under the laws of the jurisdiction wherein the related mortgaged
property is located, to reflect the assignment of the collateral for each Loan.


i.Seller will cooperate with Purchaser to inform in writing all Loan customers
of the change in servicer from Seller to Purchaser or Purchaser’s designee and
the transfer of the Loans, in accordance with applicable law.


ii.On the Closing Date, Seller will deactivate the automated teller machines
(“ATMs”) maintained by the Branch and will close the Branch not later than 5:00
p.m., local time, in order to facilitate the conversion process. All existing
ATM and debit cards pertaining to customers of the Branch office will be
deactivated as of the close of business on the Closing Date and must be reissued
by Purchaser immediately prior to the computer conversion. Purchaser, at its own
expense, will notify customers of the Branch, in writing at least 30 calendar
days prior to the Closing Date, provided all Regulatory Approvals have been
obtained, or at such later date as all Regulatory Approvals have been obtained,
that as of the close of business on the Closing Date, all ATM access cards
issued by Seller to customers of the Branch who will not have ATM-accessible
accounts with Seller after the Closing, and all debit cards issued by Seller to
customers of the Branch who will not have demand accounts with Seller after the
Closing, will be void or terminated, as the case may be. In connection with the
foregoing notice, Purchaser
16



--------------------------------------------------------------------------------



may forward a communication notifying such customers that replacement ATM access
cards and debit cards will be reissued by Purchaser and forwarded to


17




--------------------------------------------------------------------------------



customers prior to the Closing Date with instructions for activation after the
Closing Date. Seller and Purchaser will conduct a joint review of the cash in
the drawers and vault.


a.Retention of and Access to Files Following the Closing Date.


i.Purchaser agrees that it will permit Seller or its representatives, at any
reasonable time and at Seller’s expense, to inspect, make extracts from or
copies of, such files, books of account or records of the Branch as Seller may
reasonably deem necessary.


ii.In the event that some of Seller’s records concerning the Assets or the
Deposit Liabilities cannot reasonably be segregated from Seller’s records
regarding accounts not transferred pursuant to this Agreement, Seller will not
deliver such records to Purchaser but will preserve and safely keep such records
for as long as may be required by applicable law. After the Closing Date, Seller
will promptly, upon Purchaser’s request, provide research and account history
services related to any such records to Purchaser at no charge. In addition,
Seller will permit Purchaser or Purchaser’s representatives, at reasonable times
and at Purchaser’s expense, to inspect or make extracts from or copies of such
records which relate to the Assets or the Deposit Liabilities.


b.Consents to Assignment of Contracts. Seller will obtain on or before the
Closing Date consent to the assignment of (a) the Real Property Lease to
Purchaser at the same terms, including charges or fees, as are currently stated
in or associated with the Real Property Lease, and (b) any other contracts or
agreements included in the Assumed Liabilities which require consent for their
assignment or assumption.


c.Payment of Items After the Closing Date. Following the Closing Date:


i.Purchaser agrees to pay in accordance with law and customary banking practices
all properly drawn and presented checks, drafts and withdrawal orders presented
to Purchaser by mail, over the counter or through the check clearing system of
the banking industry, by depositors related to the Deposit Liabilities, whether
drawn on the checks, withdrawal or draft forms provided by Seller or by
Purchaser, and in all other respects to discharge, in the usual course of the
banking business, the duties and obligations of Seller with respect to the
balances due and owing to the depositors with respect to whom Purchaser has
assumed the Deposit Liabilities.


ii.If any of such depositors, instead of accepting the obligation of Purchaser
to pay the Deposit Liabilities, will demand payment from Seller for all or any
part of any such Deposit Liabilities, Seller will not be liable or responsible
for making such payment.


18



--------------------------------------------------------------------------------



iii.After the Effective Time, Seller will be and have the rights and obligations
of a “Collecting Bank” or “Intermediary Bank” under Article 4 of the Uniform


19




--------------------------------------------------------------------------------



Commercial Code (including the right to chargeback dishonored items) as then in
effect in Maine with respect to items drawn on the accounts associated with
Deposit Liabilities transferred which are received by Seller for processing.
Items received for processing against the Deposit Liabilities will be provided
to Purchaser in a commercially reasonable manner within the time limits provided
by the Uniform Commercial Code with a special cash letter separately identified
as “Transferred Accounts Cash Letter.” For purposes of paying Purchaser’s
obligations to Seller under this Section 3.7, Purchaser will establish a
settlement account with Seller at the Closing Date in a collected amount equal
to $100,000, which amount will be maintained by Purchaser in an interest bearing
account at Seller for a period of 90 days following the Closing Date, against
which will be (i) debited the checks, returns and items hereafter referred to in
this sentence and (ii) charged amounts in accordance with Section 3.7(d) hereof
to provide, among other things, for the settlement by Purchaser of checks,
returns and items which are presented to Seller within 90 days after the Closing
Date and which are drawn on or chargeable to accounts associated with Deposit
Liabilities transferred to Purchaser. In order to reduce the continuing charges
to Seller through the check clearing system of the banking system which will
result from check forms of Seller being used after the Closing Date by the
depositors whose accounts associated with Deposit Liabilities are assumed,
Purchaser agrees, at its cost and expense, and without charge to such
depositors, to notify such depositors on or about the Closing Date of
Purchaser’s assumption of the Deposit Liabilities and furnish each depositor of
an assumed account with checks on the forms of Purchaser with instructions to
utilize Purchaser’s checks and to destroy unused checks of Seller. After the
expiration of 90 days from the Closing Date, Seller will dishonor checks, drafts
or withdrawal orders drawn on the Deposit Liabilities unless Seller and
Purchaser agree to extend the 90 day period and extend the provision for a
settlement account as necessary. Purchaser agrees to arrange for the
transportation directly and pay the expenses of transporting from Seller to
Purchaser all checks, drafts, orders of withdrawal, cash letters, magnetic tapes
and other items related to Seller’s receipt of items relating to the Deposit
Liabilities after the Closing Date. These transportation expenses may be charged
against the settlement account of Purchaser. Seller will give Purchaser a
regular accounting of debits and Purchaser will indemnify Seller from and
against any claims resulting from a return of items not in accordance with the
requirements of the Uniform Commercial Code or Regulation CC to its clearing
account. Purchaser will indemnify and hold Seller harmless from any claims of
wrongful dishonor based on such returns.


i.Purchaser agrees to pay promptly to Seller an amount equivalent to the amount
of any checks, drafts or withdrawal orders credited by Seller before the Closing
Date to such transferred account that are returned to Seller unpaid within 90
days after the Closing Date less any related Deposit Premium. Upon receipt
thereof, Seller will immediately forward any such check, draft or other item to
Purchaser, and
20



--------------------------------------------------------------------------------



subject to the time limitations referenced herein, Purchaser will remit to
Seller the amount of any such item(s).


21




--------------------------------------------------------------------------------





i.In instances where a depositor of a Deposit Liability made an assertion of
error regarding a Deposit Liability pursuant to the Electronic Funds Transfer
Act and Federal Reserve Board Regulation E, and Seller, prior to the Closing,
recredited the disputed amount to the relevant account during the conduct of the
error investigation, Purchaser agrees to comply with a written request from
Seller to debit such account in a stated amount and remit such amount to Seller
(less any related Deposit Premium), to the extent of the balance of funds
available in the account. Seller agrees to indemnify Purchaser for any claims or
losses that Purchaser may incur as a result of complying with such request from
Seller.


ii.For a period of 90 days following the Closing Date, if Seller receives a wire
transfer for credit to a Deposit Liability, Seller will forward the wire
transfer to Purchaser not later than the next business day following receipt by
Seller of the wire transfer. After such 90-day period, Seller may discontinue
accepting and forwarding such wire transfers and return such wires to the
originators marked “Account Closed.” Seller will not be liable for any
overdrafts that may result from such return.


a.ACH. Prior to Closing, Seller agrees to supply a complete ACH warehouse
listing of any ACH transactions scheduled or pending with respect to the Deposit
Liabilities as of the Closing Date and for a period of 60 days after the Closing
Date and such additional listings and schedules as Purchaser will reasonably
request in order to notify ACH originators of the transactions contemplated by
this Agreement. As soon as practicable following the Closing Date, Purchaser
will notify all originators effecting debits or credits to the accounts of the
Deposit Liabilities of the purchase and assumption transaction contemplated by
this Agreement. For a period of 90 days beginning on the Closing Date, Seller
will honor all ACH items related to accounts of Deposit Liabilities which are
mistakenly routed or presented to Seller. Seller will make no charge to
Purchaser for honoring such items, and will use its best efforts to transmit to
Purchaser via a secure ftp site, by 10:00 a.m. or as soon as practicable
thereafter, each day’s ACH data that is to be posted that day. Items mistakenly
routed or presented after the 90-day period may be returned to the presenting
party. Seller and Purchaser will make arrangements to provide for the daily
settlement with immediately available funds by Purchaser of any ACH items
honored by Seller.


b.Notice to Customers. As soon as possible and no later than 15 days from the
date of consummation of the Merger, Seller will provide Purchaser with an
intermediate customer list on the accounts to be assumed and Loans to be
purchased, identical to the list used by Seller for notification purposes. As of
the Effective Time, Seller will provide a final customer list of the assumed
accounts and obligors under the Loans to be purchased. In addition to the notice
requirements set forth in Section 3.4(c), on such date mutually agreed upon by
Seller and Purchaser, but not later than 30 days after the date of consummation
of the Merger, Seller and Purchaser will jointly notify the holders of the
22



--------------------------------------------------------------------------------



accounts to be assumed and the Loans to be purchased that, subject to closing
requirements, Purchaser will be assuming the duties and liabilities of the
accounts or
23




--------------------------------------------------------------------------------



responsibility for the Asset being purchased. The notification will be based on
the list referred to above and a log maintained at the Branch of new accounts
opened and Loans originated since the date of said list. Seller will provide
Purchaser with a copy of said log up to the date of Seller’s mailing. Purchaser
may send additional correspondence and materials to the customers of the Branch
at any time after the initial notification sent by Seller and Purchaser and will
send notifications to the customers not less than 30 days prior to Closing,
setting out the details of its administration of the accounts to be assumed.
Each party will obtain the approval of the other on its notification letter(s)
prior to mailing, which approvals will not be unreasonably withheld or delayed.
Holders of deposit accounts opened following the notifications contemplated
above and prior to the Closing will be given a copy of both Purchaser’s and
Seller’s notification letters by Seller at the time the account is opened.
Seller and Purchaser will cooperate to provide all notices to customers of the
Branch required by law in connection with the transactions contemplated by this
Agreement.


a.Retirement Accounts. The parties acknowledge that Seller is acting as
custodian and holds certain of the deposits for participants in IRAs
(“Retirement Accounts”) and that Purchaser desires to act as custodian thereof
from and after the Effective Time, to the extent permitted under the applicable
custodial agreements. The parties will confer and determine at least 30 days
prior to the Closing Date which, if any, of the Retirement Accounts cannot be
transferred to Purchaser under this Agreement. Seller will be responsible for
federal and state income tax reporting of Retirement Accounts accepted by
Purchaser through the Effective Time. Purchaser will be responsible for all
federal and state income tax reporting commencing on the day after the Effective
Time for the Retirement Accounts assumed by Purchaser through the end of the
calendar year. Seller will deliver to Purchaser all Records from January 1, 2017
through the Closing Date pertaining to the Retirement Accounts assumed
hereunder. In connection with Retirement Accounts, Purchaser will assume, in
addition to the Deposit Liability, the plan pertaining thereto and the custodial
arrangement in connection therewith.


b.Other Liabilities. Purchaser will assume only those liabilities and
obligations of Seller that are provided for in this Agreement. This Agreement
will not be construed as creating rights or remedies against Purchaser by third
parties other than with respect to those specific liabilities and obligations
assumed hereunder.


c.Back-up Withholding. Any amounts required by any governmental agencies to be
withheld from any of the accounts associated with the Deposit Liabilities (the
“Withholding Obligations”) will be handled as follows:


i.Any Withholding Obligations required to be remitted to the appropriate
governmental agency prior to the Effective Time will be withheld and remitted by
Seller and Seller will provide Purchaser with satisfactory evidence thereof at
Closing; and


24



--------------------------------------------------------------------------------



ii.At Closing, Seller will remit to Purchaser all sums withheld by Seller
pursuant to Withholding Obligations together with satisfactory detail thereof
which funds are


25




--------------------------------------------------------------------------------



or may be required to be remitted to governmental agencies on or after the
Effective Time. Any Withholding Obligations required to be remitted to the
appropriate governmental agency on or after the Effective Time will be remitted
by Purchaser. Purchaser and Seller will mutually indemnify and hold harmless the
other from and against any claim relating to Withholding Obligations which is
the responsibility of the other hereunder.


a.Overdrafts. Seller will put in effect on the Closing Date Purchaser’s criteria
for approving or rejecting overdrafts. Subject to Section 2.3, any overdrafts
approved on the Closing Date and thereafter will be the responsibility and risk
of Purchaser.


b.Loan Payments and Information Received After the Closing Date. Seller agrees
to forward promptly (which will mean, for the first 60 days following the
Closing Date, delivery of checks by an overnight courier service at Purchaser’s
expense and electronic transfer to Purchaser of electronic payments received
electronically by Seller) to Purchaser:


i.any payments (in the case of checks, properly endorsed without recourse as
necessary) which are received by Seller on or after the Effective Time that
relate to the Loans and to provide sufficient information so that any such
payments may be properly applied to the extent such information is available to
Seller; and


ii.any notices or other correspondence received on or after the Effective Time
that relate to the Loans or other Assets or to liabilities assumed by Purchaser
pursuant to this Agreement.


c.Seller Identification. On the Closing Date, Seller will in a timely manner
remove, at Seller’s expense, all signs that carry the name and logo of Seller.
Promptly after, Purchaser will substitute its name and logo for the name and
logo of Seller on all signs at the Branch. Purchaser agrees to replace promptly
all written or electronic materials bearing Seller’s name and/or logo used in
the ordinary course of banking business, including stationery and forms, with
written or electronic materials bearing Purchaser’s name and/or logo, including
without limitation, new coupon books for Loans.


d.Indemnification.


i.Seller will indemnify, hold harmless and defend Purchaser from and against all
claims, losses, damages, costs, expenses, fees, liabilities, demands and
obligations (“Damages”), including reasonable attorneys’ fees and expenses of
litigation, arising out of or relating to (i) operations at the Branch
(including injury or damage to persons or property) before the Effective Time
(whether pursuant to any actions, suits or proceedings commenced or threatened
before the Effective Time (other than proceedings to prevent or limit the
consummation of the transactions contemplated hereby) or otherwise), including,
but not limited, to
26



--------------------------------------------------------------------------------



those relating to the assets purchased and the liabilities assumed hereunder,
(ii) the inaccuracy of any representation or warranty made by Seller in this


27




--------------------------------------------------------------------------------



Agreement or in any agreement delivered pursuant hereto or (iii) the breach by
Seller of any covenant or agreement contained in this Agreement or in any
agreement delivered pursuant hereto. It is understood that the obligations of
Seller under this subsection (a) will survive the Closing Date.


i.Purchaser will indemnify, hold harmless and defend Seller from and against all
Damages, including reasonable attorneys’ fees and expenses of litigation,
arising out of or relating to (i) operations at the Branch by Purchaser after
the Effective Time or (ii) the inaccuracy of any representation or warranty made
by Purchaser in this Agreement or in any agreement delivered pursuant hereto or
(iii) the breach by Purchaser of any covenant or agreement contained in this
Agreement or in any agreement delivered pursuant hereto. It is understood that
the obligations of Purchaser under this subsection (b) will survive the Closing
Date.


ii.Subject to Section 12.4, a claim for indemnity under Sections 3.16(a) or (b)
hereof may be made by the claiming party at any time prior to 24 months after
the Closing Date by the giving of written notice thereof to the other party.
Such written notice will set forth in reasonable detail the basis upon which
such claim for indemnity is made. In the event that any such claim is made
within such 24 month period, the indemnity relating to such claim will survive
until such claim is resolved. Claims not made within such 24 month period will
expire and no indemnity under this Section 3.16 will be made thereon.


iii.In the event that any person or entity not a party to this Agreement makes
any demand or claim or files or threatens to file any lawsuit, which demand,
claim or lawsuit may result in any liability, damage or loss to one party of the
kind for which such party is entitled to indemnification pursuant to Sections
3.16(a) or (b) hereof, then, after written notice is provided by the indemnified
party to the indemnifying party of such demand, claim or lawsuit, the
indemnifying party will have the option, at its cost and expense, to retain
counsel for the indemnified party to defend any such demand, claim or lawsuit.
In the event that the indemnifying party fails to respond within 10 business
days after receipt of such notice of any such demand, claim or lawsuit, then the
indemnified party will retain counsel and conduct the defense of such demand,
claim or lawsuit as it may in its discretion deem proper, at cost and expense of
the indemnifying party. In effecting the settlement of any such demand, claim or
lawsuit, an indemnified party will act in good faith, will consult with the
indemnifying party and will enter into only such a settlement as the
indemnifying party will approve (such approval will not be unreasonably
withheld, and such approval will be implied if the indemnifying party does not
respond within five business days of its receipt of the notice of such a
settlement offer); provided, that any such settlement will not be required to be
approved by the indemnifying party so long as the settlement solely consists of
the payment of money, and the indemnified party received a complete release in
connection with the settlement.


28




--------------------------------------------------------------------------------



i.For the avoidance of doubt, the concept of “indemnity” as used in this Section
p.is intended to include, among others, claims between or among the parties and
not involving any other person, as well as third-party claims. For purposes of
quantifying Damages under this Section 3.16 (but not for determining whether any
representation or warranty has been breached or is inaccurate) any
representation or warranty that is qualified in scope as to materiality will be
deemed to be made or given without such qualification.


1.The availability of indemnification under this Section 3.16 will not prevent
Purchaser from seeking any other remedy otherwise available to it, whether at
law or in equity. Any due diligence conducted by Purchaser or Purchaser's
failure to discover or reveal to Seller a breach of a representation or warranty
or other indemnifiable matter on or before the Closing Date will not limit,
diminish or eliminate Purchaser's right to indemnification under this Section
3.16.


p.Right to Intervene. In the event that any claim, protest, suit or other
proceeding is instituted or threatened against Purchaser relating to this
Agreement or the Loans, other Assets or liabilities transferred to or assumed by
Purchaser hereunder, Seller will have the right, at its discretion and expense,
to intervene in such matter, and Purchaser hereby agrees to give prompt and
prior notice thereof to Seller and consents to such intervention.


q.Assumption of Risks.


2.If the building or other improvements of the Branch are destroyed or
materially damaged by fire or other casualty prior to the Closing Date and will
not be substantially repaired or replaced or do not have insurance coverage
which, in the reasonable determination of Purchaser, is sufficient to repair or
replace such building or other improvements, Purchaser will have the right to
terminate this Agreement with regard to the Branch or to accept the Branch as
damaged together with any rights of Seller to receive insurance proceeds or to
exercise any other rights of Seller following their assignment to Purchaser on
the Closing Date.


3.As of the Effective Time, Seller will discontinue any casualty and liability
insurance coverage maintained with respect to the premises of the Branch and all
Assets. Purchaser will be solely responsible for all casualty losses and
liability claims arising after the Effective Time.


4.On the Closing Date, Seller will discontinue providing any security for
persons and property at the Branch, and Purchaser assumes all liabilities
arising out of injury or damage to persons and property after the Effective
Time.


r.Information Reporting. With respect to the Loans and Deposit Liabilities
purchased and assumed by Purchaser pursuant to this Agreement, Seller will be
responsible for reporting to the customer and to the Internal Revenue Service
(and any state or local taxing
29



--------------------------------------------------------------------------------



authority as required) all interest paid or earned and similar information for
all periods prior to the Effective Time, and Purchaser will be responsible for
reporting such


30




--------------------------------------------------------------------------------



information for all periods on and after the Effective Time. Purchaser agrees to
indemnify Seller for any penalty, interest, claim, fee (including reasonable
attorneys’ fees and expenses) or other liability or expense which may be imposed
upon or asserted against Seller as a result of Purchaser’s failure to comply
with its obligations under this Section
3.19. Seller agrees to indemnify Purchaser for any penalty, interest, claim, fee
(including reasonable attorneys’ fees and expenses) or other liability or
expense which may be imposed upon or asserted against Purchaser as a result of
Seller’s failure to comply with its obligations under this Section 3.19.


a.Restrictive Covenants of Seller.


1.For a period beginning on the date of this Agreement and continuing for a
period of three (3) years following the Closing Date, Seller will not (and will
cause its affiliates not to), directly or indirectly call upon or solicit the
business of any customer of the Branch whose deposit account is assumed by
Purchaser as a Deposit Liability or whose Loan is purchased by Purchaser (each,
a “Restricted Customer”), or induce or attempt to induce any Restricted Customer
not to do business or to reduce the amount of business done with Purchaser or
the Branch after Closing; provided, however, these restrictions will not
restrict Seller, its affiliates or any of their successors or assigns from using
the newspaper, radio, television, internet or similar advertisements of a
general nature (i.e., that are not specifically targeted or intended to target
Restricted Customers). The parties understand and acknowledge that after the
date of this Agreement, upon closing of the Merger, the Restricted Customers
will become customers of Seller for the period from the closing of the Merger to
the Closing Date and this paragraph has no effect on such fact.


2.For a period of three years after the Closing Date, Seller will not (and will
cause its affiliates not to) solicit for employment any person who is employed
as of the Closing Date at the Branch and becomes an employee of Purchaser at the
Effective Time (it being understood that advertising and other recruiting
efforts aimed at the general public will not violate the terms of this
covenant).


3.For a period of one year following the Closing Date, Seller will not (and will
cause its affiliates not to) establish a new branch, a loan production or
deposit production office, or any other banking facility within 15 miles of the
Branch.


b.Agreement Not to Close Branch. Purchaser hereby confirms that after the
Closing Date, Purchaser will not close, consolidate or relocate the Branch for a
period of 180 days following the Closing Date. Purchaser agrees that it shall be
solely responsible for complying with any required branch closing or other
notices to regulators and customers in the event Purchaser should at any time
thereafter determine to close, consolidate or relocate the Branch.


31



--------------------------------------------------------------------------------



c.Solicitation of Accounts by Purchaser. Prior to the Closing Date, neither
Purchaser nor any of its affiliates shall solicit customers of Seller (or any
predecessor through merger or


32




--------------------------------------------------------------------------------



acquisition) through advertising specifically referencing or targeted to such
customers nor transact their respective businesses in such a way which is
reasonably likely to (a) induce such customers to close Deposit Liability
accounts and open deposit accounts directly with Purchaser or any of its
affiliates, or (b) result in the transfer of all or a portion of an existing
Deposit Liability from Seller (or any predecessor through merger or
acquisition). Notwithstanding the foregoing sentence, Purchaser and its
affiliates shall be permitted to
(i) engage in advertising, solicitations or marketing campaigns not directed to
or targeted at such customers, (ii) engage in lending, deposit, safe deposit,
trust or other financial services relationships existing as of the date hereof
with such customers through branch offices of Purchaser, (iii) respond to
unsolicited inquiries by such customers with respect to banking or other
financial services offered by Purchaser and (iv) provide notices or
communications relating to the transactions contemplated hereby in accordance
with the provisions hereof.


ARTICLE IV SELLER’S EMPLOYEES AT BRANCH


a.Employment of Existing Branch Employees. Seller and Purchaser will cooperate
in determining when to convene a meeting of the employees of Seller who are
assigned to the Branch to disclose the execution of this Agreement and at which
Purchaser will have an opportunity to speak to such employees, which shall occur
not later than five (5) days after consummation of the Merger. After the
execution of this Agreement, Purchaser agrees to interview as soon as reasonably
practicable all employees of Seller who are then assigned to the Branch
(“Employees”) as identified on Schedule 4.1, and will notify Seller within 60
days of execution hereof whether Purchaser intends to offer employment to such
Employees. As of the Effective Time, the Employees who accept Purchaser’s offer
of employment will become employees of Purchaser and will cease to be employees
of Seller. Seller is responsible for the filing of Form W-2s with the Internal
Revenue Service and any required filing with state tax authorities with respect
to wages and benefits paid to each such retained Employee for periods ending on
or prior to the Effective Time. Any Employees not hired by Purchaser will remain
the responsibility of Seller, and Purchaser will have no liability or obligation
to any such Employees. Any Employees hired by Purchaser whose employment is
terminated (other than for cause) by Purchaser or any affiliate thereof within
twelve (12) months following the Closing Date, shall be entitled to receive
severance payments in an amount equal to two (2) weeks’ base pay for each full
year of service based upon the employee’s date of hire (plus a prorated amount
for each partial year of service, such service determined by taking into account
service with the Seller, Purchaser and any affiliate of Purchaser), with a
minimum of twelve (12) weeks’ of base pay.


It is understood and agreed that (a) Purchaser’s employment of any Employee as
set forth in this Section 4.1 will not constitute a commitment, contract or
understanding (express or implied) of an obligation on the part of Purchaser to
a post-Closing employment relationship of any fixed term or duration or upon any
terms or conditions
33



--------------------------------------------------------------------------------



other than those that Purchaser may establish pursuant to individual offers of
employment and (b) employment offered by Purchaser is “at will” and may be
terminated by


34




--------------------------------------------------------------------------------



Purchaser or by a retained Employee at any time for any reason. Nothing in this
Agreement will be deemed to prevent or restrict in any way the right of
Purchaser to terminate, reassign, promote or demote any of the retained
Employees after the Effective Time or to change adversely or favorably the
title, powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such retained Employees.


a.Credit for Service and Participation in Purchaser Benefit Plans. From and
after the Closing Date, each Employee hired by Purchaser shall be provided
employee benefits and compensation opportunities that are substantially
equivalent to those provided to similarly situated employees of the Purchaser in
accordance with the terms of Purchaser’s employee benefit plans commencing on
the Closing Date. Purchaser will grant to the retained Employees credit for
their respective service with Seller, including any service credited by Seller
from predecessors by merger or acquisition, for purposes of determining their
participation eligibility and vesting rights, but not for purposes of benefit
accruals in any pension, thrift, profit-sharing, life insurance, disability and
other employee benefit plans or programs now or hereafter maintained by or on
behalf of Purchaser. Each Employee hired by Purchaser shall be eligible to
participate in the medical, dental, or other welfare plans of Purchaser provided
to similarly situated employees of the Purchaser, as such plans may exist, on
and after the Closing Date, and Purchaser shall use its reasonable best efforts
to cause any pre-existing conditions, provisions or actively at-work
requirements of such plans to be waived with respect to any such hired Employee
(it being understood that general requirements of formal employment with
Purchaser shall not be waived). Purchaser shall use its reasonable best efforts
to cause all hired Employees who cease participation in Seller’s medical and/or
dental or other welfare plans on the Closing Date and become participants in a
corresponding Purchaser plan to receive credit for all co-payments and
deductibles paid under Seller’s medical and dental plans, upon substantiation,
in a form satisfactory to Purchaser that such co-payments and/or deductibles or
portion thereof have been satisfied.


b.Employee Contact. As soon as reasonably practicable following the date hereof,
Seller will cooperate with Purchaser, to the extent reasonably requested and
legally permissible, to provide Purchaser with information about the Employees,
including providing Purchaser with the performance related portions of personnel
files of those Employees who provide Seller with their written consent thereto
and a means to meet with the Employees. Seller will provide the officers and
authorized representatives of Purchaser the opportunity to meet with the
Employees prior to the Closing Date for training purposes, at reasonable times
and upon reasonable notice without interfering with the Branch’s normal business
and operations, or the affairs of Seller directly related to the Branch. Seller
acknowledges that the Employees may be requested to travel to other branches of
Purchaser for such training and Seller agrees to cooperate with Purchaser in
regard to such training and to encourage the Employees to also cooperate in such
training programs. Seller will also provide the officers and authorized
representatives of Purchaser
35



--------------------------------------------------------------------------------



an opportunity to meet with Seller’s employees who have technical and
operational expertise with respect to the operations of the Branch for purposes
of such


36




--------------------------------------------------------------------------------



employees providing technical or operational assistance to Purchaser prior to
the Closing Date.


a.Responsibility of Seller for Compensation and Benefits.


i.Seller will comply with the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), for all of Seller’s former employees and other qualifying
beneficiaries for whom COBRA qualifying events occurred before or coincident
with the Effective Time and Purchaser will have no responsibility for any such
coverage. Seller will pay and discharge and be responsible for any employee
benefits arising under Seller’s employee benefit plans and employee programs
prior to the Closing Date, including benefits with respect to claims incurred
prior to the Closing Date but reported after the Closing Date and benefits to
employees on temporary leave of absence for medical purposes or on short term
disability immediately prior to the Closing Date (“Leave Employees”) prior to
such Leave Employees beginning work with Purchaser. Seller will indemnify and
hold Purchaser harmless from all loss, cost, damage or expense, including
reasonable attorneys’ fees, arising as a result of any alleged violation of
COBRA or the Workers Adjustment and Retraining Notification Act to which Seller
is subject or is alleged to be subject.


ii.Seller will pay, discharge, and be responsible for, and will indemnify
Purchaser and its affiliates for, (i) all salary, wages (including, without
limitation, payment for any and all paid time off, vacation, sick time or
personal days accrued by the Employees as of the Effective Time Date), bonuses,
commissions and any other form of compensation (including, without limitation,
any deferred compensation) arising out of the employment of the Employees prior
to or on the Closing Date, and (ii) any employee benefits under Seller’s
employee benefit plans arising out of Seller’s employment of the Employees,
including, without limitation, welfare benefits with respect to claims incurred
prior to or on the Closing Date but reported after the Closing Date. Seller
shall vest all retained Employees in any accrued benefits earned under Seller’s
qualified retirement plan as of the Closing Date.


iii.Seller and Seller’s employee benefit plans will retain responsibility for
all claims incurred by employees of Seller (in accordance with the terms of such
plans with respect to claims incurred), including, without limitation, those
made by Employees, or relating to events occurring, prior to or on the Closing
Date.


iv.Seller will be solely and fully responsible for the Employees not hired by
Purchaser in the transfer of Employees to other positions with Seller or in the
termination of their employment with Seller. To the extent Seller is terminating
any Employees not hired by Purchaser, Seller will be fully and completely
responsible for such termination(s), paying those certain Employees all accrued
wages, commissions, vacation pay and any other compensation due and owing,
37




--------------------------------------------------------------------------------



and providing notice of such Employees rights and obligations pursuant to COBRA
and administering COBRA benefits, as applicable.




ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as follows, which
representations and warranties will survive the Closing Date as provided in
Section 12.4 hereof:


a.Corporate Organization. Seller is a Maine state chartered bank duly organized,
validly existing and in good standing under the laws of the State of Maine.
Seller has the corporate power and authority to own and operate the properties
at the Branch, including, without limitation, the Assets, to carry on its
business at the Branch as presently conducted, to execute, deliver and perform
this Agreement and all related agreements and to effect the transactions
contemplated hereby.


b.Corporate Authority. The execution and delivery of this Agreement and all
related agreements by Seller, and the consummation by Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate actions on the part of Seller. This Agreement and all related
agreements and instruments executed and delivered by Seller pursuant hereto have
been and will be duly executed by Seller and constitute and will constitute the
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, subject to the provisions of federal and
other applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or similar laws relating to or affecting the
enforcement of creditors’ rights generally, now or hereafter in effect, and
subject to general equity principles, which may limit enforcement of certain
remedies.


c.Assets.


i.Upon consummation of the Merger, Seller will have good and marketable title to
the Assets, and upon consummation of the transactions contemplated herein,
Purchaser will have good and marketable title to the Assets, free and clear of
all Liens.


ii.Seller represents and warrants to Purchaser, as of the date of consummation
of the Merger and on the Closing Date, with respect to each Loan listed on
Schedule 1.2(a) as follows:


1.Schedule 1.2(a) sets forth as to each Loan (i) the unpaid principal balance of
such Loan as of the date of this Agreement, (ii) the book value of such Loan,
(iii) whether taxes, insurance or other amounts are escrowed for such Loan and
the balance of any escrow account as of the date of this
38



--------------------------------------------------------------------------------



Agreement, and (iv) whether the Loan is in foreclosure, or non-accrual or
non-performing status, or the borrower is (or has been in the past) in


39




--------------------------------------------------------------------------------



breach of the terms thereof. The information and descriptions concerning each
Loan contained in Schedule 1.2(a) are complete, true and correct, and Seller
will deliver to Purchaser at the Closing an updated Schedule 1.2(a) as of the
Closing Date.


1.The “Purchase Price” for each Loan set forth on Schedule 1.2(a) is the amount
that is the lesser of (i) the unpaid principal balance of the Loan on the
Closing Date, and (ii) Seller’s book value of the Loan (after giving effect to
all write-downs or charge-offs related to the Loan). Seller’s practices with
respect to write-downs and charge offs related to the Loans have complied with
applicable laws and regulations and with generally accepted industry standards
and practices.


2.Upon consummation of the Merger, Seller (i) will be the sole and lawful owner
of each Loan and the servicing rights related thereto and no third- party will
have any interest or participation in any Loan; (ii) will have good and
marketable title to the Loans and the servicing rights, free and clear of all
security interests, liens, pledges, charges, encumbrances, or any interests of
any other party, except as to those Loans identified on Schedule 1.2(a) hereto
which are serviced by third parties; (iii) will have the full right and
authority to assign and transfer each Loan and servicing rights to Purchaser
without the necessity of obtaining any third party’s consent; and (iv) upon
transfer Purchaser shall become the lawful owner and holder of each Loan free
and clear of all claims by any third party. There has been no previous sale,
assignment, pledge or hypothecation of any Loan or related servicing rights by
Seller.


3.Each (i) Loan, (ii) note, (iii) mortgage, and (iv) other contract or agreement
relating to each Loan, including, without limitation, all guarantees, security
interests and security agreements, is in every respect genuine and complete and
what it purports to be, and is the legal, valid and binding obligation of each
borrower thereunder, enforceable against the borrower in accordance with its
terms and is free from all claims, defenses, rights of rescission, any discount,
allowance, set-off, counterclaim, presently pending bankruptcy or other defenses
or contingent liability by any borrower which could adversely affect the value
or collectability of any Loan. None of the notes, mortgages, contracts,
agreements or other documents contained in the loan files, including
applications, is forged or has been entered into by any persons without the
required legal capacity or is otherwise the product of fraud.


4.All notes, mortgages, security agreements, guarantees, loan files, magnetic or
computer tapes, exhibits, schedules and every document or report delivered, or
to be delivered, by Seller to Purchaser accurately and
40



--------------------------------------------------------------------------------



completely reflect the facts stated therein in all material respects, including,
without limitation, the outstanding principal balances or other


41




--------------------------------------------------------------------------------



charges or payment due under the Loans, and any and all other significant events
relating to the Loans.


1.With respect to each Loan, all costs, fees and expenses incurred in making,
closing and recording any applicable mortgage have been paid and the full
principal amount of the note has been disbursed or advanced to the borrower or
disbursed or advanced according to the written direction of the borrower. In all
material respects, each Loan is valid and complies with all applicable laws and
regulations, including, but not limited to, the Truth-In-Lending Act, Real
Estate Settlement and Procedures Act, Home Ownership and Equity Protection Act
of 1994, Consumer Credit Protection Act, Equal Credit Opportunity Act, Fair
Housing and Disclosure Act, Regulation Z, and the Home Mortgage Disclosure Act.


2.In connection with the origination, acquisition, ownership, servicing,
execution and content of all Loans, all applicable federal and state laws, rules
and regulations, including the Acts have been, and are being, complied with in
all material respects, by Seller and any predecessor in interest of Seller; and
all information required to be disclosed to the borrower pursuant to the
applicable law or regulation has been properly and accurately disclosed to the
borrower by Seller or a predecessor in interest of Seller, as the case may be,
in material compliance and in accordance with applicable law and regulation.
Each borrower has duly executed appropriate evidence indicating that such
borrower has received the disclosure materials as required by applicable law and
regulations, and such evidence is, in each instance, located in the relevant
loan file. For each Loan that has private mortgage insurance, such insurance is
valid and in full force and effect.


3.None of the Loans has been modified or restructured in any way, including
troubled debt restructurings. No borrower has been released, in whole or in
part, from liability or obligations in respect of any Loan and no property or
other collateral has been released from the lien.


4.No Loan has been satisfied, prepaid in full, cancelled, subordinated or
rescinded, or foreclosed upon, in whole or in part.


5.Each Loan is secured by a first and paramount Lien in and on the relevant
collateral, and, if applicable, any mortgage has been duly executed by the
borrower and properly acknowledged and filed or recorded in the appropriate
office for public recordation, and all security interests have been perfected in
accordance with applicable law and all applicable fees relating thereto have
been paid. There are no facts that would give rise to a challenge to any
guarantee’s validity or enforceability. When each Loan was originated or
acquired, the related mortgaged or pledged property was
42




--------------------------------------------------------------------------------



free and clear of all mechanics’, materialmen’s, and similar liens and no rights
were outstanding at that time that under law could give rise to any such liens
that could be prior to, or equal in priority with the lien of the mortgage or
other security interest and to Seller’s knowledge, no such liens have been
filed, are pending or have been threatened.


1.With respect to each Loan, no instruments other than those to be delivered
pursuant hereto are required in order to evidence the indebtedness that exists
with respect to the Loan or the first Lien of Seller in the related collateral,
or to transfer and assign such Lien to Purchaser.


2.The servicing and collection procedures used with respect to each Loan have
been in all respects legal, proper and prudent, and with respect to escrow
deposits, there exists no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made.


3.With respect to each of the Loans, upon Consummation of the Merger, Seller
will have insurance certificates evidencing that any pledged or mortgaged
property is insured by an insurer licensed to do business in the state where
such pledged or mortgaged property is located and generally acceptable in the
industry against loss by fire, theft, vandalism and hazards as are customarily
insured against in the area in which the pledged mortgaged property is located,
in an amount which is at least equal to the outstanding principal balance of the
related Loan, all such insurance is currently in force and effect and Seller has
received no cancellation notices with respect to such insurance coverage. If any
mortgaged property is in an area as having special flood hazards and, as of the
date of origination or acquisition of the Loans, Seller (or any predecessor by
merger or acquisition) was required to maintain flood insurance on the Loans, a
flood insurance policy meeting applicable requirements is in full force and
effect with a generally acceptable insurance carrier, in an amount not less than
the outstanding principal balance of the Loan. Upon closing of the Merger, all
insurance policies will contain a standard mortgagee clause naming Seller (or
any predecessor by merger or acquisition), its successors and assigns as an
additional insured, and a provision for notice to mortgagee in the event of
cancellation of the policy.


4.Seller has received no notice of, and otherwise has no knowledge of, any
pending or threatened proceeding for the total or partial condemnation of any
mortgaged or pledged property. The mortgaged or pledged property, when the Loan
was originated or acquired, was in good repair and free and clear of any damage
that would affect materially and adversely the value of the mortgaged or pledged
property as security for the Loan or the use for which the mortgaged or pledged
property was intended.


43




--------------------------------------------------------------------------------



1.Each Loan that is a mortgage loan is insured by an ALTA Mortgage Title
Insurance Policy, valid and binding in the jurisdiction where the related
mortgaged property is located, insuring Seller (or any predecessor by merger or
acquisition), its successors and assigns, as to the first priority lien of the
mortgage in the original principal amount of the Loan, as increased by deferred
and capitalized interest, if applicable, and subject only to permitted
exceptions. Notwithstanding anything to the contrary herein, Purchaser shall not
be obligated to purchase any Loan if, in its reasonable judgment, it is
unsatisfied with any exceptions to title.


2.Except as set forth in Schedule 5.3(b)(xvi), there is no material default,
breach, violation or event of acceleration existing under any Loan, and Seller
has not waived any default, breach, violation or event of acceleration
pertaining to any Loan. None of the Loans is delinquent, and no monthly payment
has been 30 or more days past due during the last 12- month period.


3.The details and information relating to the servicing of the Loans contained
in the files, or otherwise delivered to Purchaser, including the payment
history, are true, complete and correct in all material respects.


4.No borrower has any right or option to borrow any additional funds in
connection with any of the Loans.


5.The appraisal, if any, contained in each file was made and signed, prior to
the approval of the Loan application, by a duly licensed or certified appraiser.


i.Seller has delivered to Purchaser a complete and correct copy of the Real
Property Lease, and any amendments thereto. Such Lease is valid and subsisting
and there does not exist with respect to Seller’s (or any predecessor by merger
or acquisition) or, to the knowledge of Seller, landlord’s obligations
thereunder any material default or event or condition which, after notice or
lapse of time or both, would constitute a material default thereunder. To the
knowledge of Seller, there is no condemnation proceeding pending or threatened
which would preclude or impair the use of the Branch as presently being used in
the conduct of business of Seller (or any predecessor by merger or acquisition).


ii.The Fixed Assets are all of the material tangible assets owned or leased by
Seller (or any predecessor by merger or acquisition) and used by it to conduct
the business of the Branch as of the date hereof. The banking equipment which
constitutes a part of the Fixed Assets, taken as a whole, is in good operating
condition and repair, giving consideration to its age and use and subject to
ordinary wear and tear. Upon consummation of the Merger, Seller will have good
and marketable title to said Fixed Assets, free and clear of all Liens.
44




--------------------------------------------------------------------------------



i.No notice of any violation of zoning laws, building or fire codes or other
statutes, ordinances or regulations relating to the operation of the Branch has
been received by Seller (or any predecessor by merger or acquisition). To
Seller’s knowledge, there are no zoning ordinances, material building codes, use
or occupancy restrictions pending or, to Seller's knowledge, threatened with
respect to the Branch and to Seller’s knowledge, the Branch has been operated in
all material respects in accordance with applicable laws, rules, and
regulations.


a.No Violation. Neither the execution and delivery by Seller of this Agreement
or any related agreements, nor the consummation by Seller of the transactions
contemplated hereby or thereby, will violate, conflict with, breach, result in a
default under or result in acceleration of payment or other obligations, or
create a lien, charge or encumbrance, under (a) the charter or bylaws of Seller,
(b) any provision of any material agreement or any other material restriction to
which Seller is a party or by which Seller or any of its properties is bound, or
(c) any statute, law, decree, regulation or order of any governmental authority
(assuming the Regulatory Approvals are obtained).


b.Deposits. All of the Deposit Liabilities were issued and remain in compliance
in all material respects with all applicable laws, orders and regulations and
are insured by the FDIC to the maximum extent provided in the rules and
regulations of the FDIC, and were acquired in the ordinary course of business.
No action is pending or threatened by the FDIC with respect to the termination
of such insurance. Upon consummation of the Merger, the Deposit Liabilities will
be genuine and enforceable obligations of Seller. The balance of each deposit
account included in the Deposit Liabilities as shown on Seller’s books and
records as of the close of business on the Closing Date will be true and
correct. The Deposit Liabilities are not subject to any claims with respect to
such Deposit Liabilities that are superior to the rights of the persons shown on
the records delivered to Purchaser indicating the owners of the Deposit
Liabilities, other than claims against such owners of the Deposit Liabilities,
such as state and federal tax liens, garnishments and other judgment claims,
which have matured or may mature into claims against the respective Deposit
Liabilities. Upon consummation of the Merger, Seller will have the right to
transfer or assign each of the Deposit Liabilities to Purchaser subject to
receipt of applicable Regulatory Approvals.


c.Statements True and Correct. No representation or warranty made by Seller nor
any statement, certificate or instrument furnished or to be furnished to
Purchaser by Seller pursuant to this Agreement contains or will contain any
material untrue statement of fact.


d.Compliance with Laws. Seller (or any predecessor by merger or acquisition) has
complied in all material respects with all laws, regulations and orders
applicable to the operation of the Branch. No notice or warning has been
received from any governmental authority with respect to any failure or alleged
failure of Seller (or any predecessor by merger or acquisition) or the Branch to
comply in any respect with any law, regulation or order.


45




--------------------------------------------------------------------------------



a.Environmental Matters. To the knowledge of Seller, there are no present or
past conditions on the Branch involving or resulting from a past or present
storage, spill, discharge, leak, emission, injection, escape, dumping or release
of any kind whatsoever of any hazardous materials or from any generation,
transportation, treatment, storage, disposal, use or handling of any hazardous
materials. Seller (or any predecessor by merger or acquisition) has not received
notice of, nor are there outstanding or, to the knowledge of Seller, pending,
any public or private claims, lawsuits, citations, penalties, unsatisfied
abatement obligations or notices or orders of non-compliance relating to the
environmental condition of the Branch. The Branch is not currently undergoing
remediation or cleanup of hazardous materials or other environmental conditions.
To Seller’s knowledge, there is no material environmental defect in or
associated with the real property on which the Branch is operated (the “Leased
Property”) resulting from actions or omissions to act of Seller. Seller (or any
predecessor by merger or acquisition) has not received written notification from
any person that any hazardous substance, as defined under Section 104(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), has been disposed of, buried beneath, percolated beneath or
otherwise exists on the Leased Property.


b.Litigation. There are no claims, actions, suits or proceedings of any kind in
any court or before any governmental authority or arbitration board or tribunal
which are pending, or to the knowledge of Seller, threatened or contemplated,
against, or otherwise affecting Seller (or any predecessor by merger or
acquisition) and/or the Assets or the Deposit Liabilities or other liabilities
being assumed by Purchaser hereunder or that challenge the validity or legality
of the transactions contemplated by this Agreement. There is no decree, judgment
or order of any kind in existence, against, affecting or restraining Seller or
any of its officers, employees, or directors, from taking any actions of any
kind in connection with the performance of this Agreement and the transactions
contemplated hereby.


c.Employee Matters. Except as disclosed on Schedule 5.10, there are no
employment contracts, change in control agreements, termination benefit
agreements or severance agreements between Seller (or any predecessor by merger
or acquisition) and any of the Employees. Seller is not a party to any contract
or arrangement with any union relating to the business conducted at the Branch
and Seller is not aware of any pending organizational efforts at the Branch.
Schedule 5.10 sets forth a true and correct list of all employees of the Branch,
their respective titles, full or part time status, salaried or hourly status,
and salary or hourly rate in effect on the date of this Agreement (which will be
updated as of the Closing Date), any and all bonus or incentive or other
compensation arrangements or commitments, for the Employees individually or as a
group.












46



--------------------------------------------------------------------------------



d.ERISA.


i.Schedule 5.11(a) lists each employee benefit plans (as defined under Section
3(3) of the Employee Retirement Income Security Act (“ERISA”)) whether or not
subject to ERISA, and all bonus, stock option, stock purchase, restricted stock,
incentive, bonus, deferred compensation, medical, life insurance, supplemental


47




--------------------------------------------------------------------------------



retirement, severance or other benefit plans, programs or arrangements and
employment agreements, whether written or unwritten, that are currently
effective and under which Seller and any entity with which Seller would be
deemed a “single employer” within the meaning of ERISA Section 4001 (“ERISA
Affiliate”) has any current or future obligation for the benefit of any
Employee.


i.Neither Seller nor any ERISA Affiliate has any liability or liabilities under
any employee benefit plan that will become a liability or liabilities of
Purchaser or any affiliate of Purchaser or result in any Lien on the Assets or
on any other assets of Purchaser or Purchaser’s affiliates.


ii.None of the Assets (i) are “plan assets” of any employee benefit plan, (ii)
are subject to any Lien relating to any employee benefit plan under ERISA, the
Code or otherwise, or (iii) otherwise have been identified or earmarked as
available for or relating to benefits under any employee benefit plan.


a.No Broker Fees. Seller has not involved any broker in arranging this
transaction. Seller will indemnify and hold harmless Purchaser in the event any
broker claims a fee or commission is due as a result of the representation of
Seller in this transaction.


b.Taxes.


i.Except as would not, individually or collectively, materially and adversely
affect the Assets or Purchaser’s use of the Assets: (i) Seller has timely filed
all Tax returns required to be filed by it, and all such Tax returns were true,
correct and complete in all respects, (ii) Seller has timely paid all Taxes
required to be paid, whether or not such liability for Taxes was reflected in
any Tax return filed by Seller, and (iii) Seller has withheld and paid all Taxes
required to have been paid by it in connection with amounts paid or owing to any
employee, independent contractor, creditor or stockholder thereof or other third
party. There are no Liens for Taxes with respect to the Assets other than Liens
for Taxes that are not yet due and payable, and Seller has not received written
notice that any such Liens are pending or threatened.


ii.All Tax liabilities attributable to the operations of Seller in general, the
operations of Seller at the Branch in particular, or the Assets through the
Closing Date shall be the responsibility of Seller, and no such Tax liability
will result in a Lien on, or otherwise negatively impact, the Assets.














48



--------------------------------------------------------------------------------



iii.For purposes of this Agreement:


1.“Taxes” means all taxes, assessments, charges, duties, fees, levies and other
governmental charges, including income, franchise, capital stock, real property,
personal property, tangible, intangible, withholding, employment, payroll,
social security, social contribution, unemployment compensation, disability,
transfer, sales, use, excise, license, occupation,


49




--------------------------------------------------------------------------------



registration, stamp, premium, environmental, customs duties, alternative or
add-on minimum, estimated, gross receipts, value-added and all other taxes of
any kind imposed by any governmental authority, whether disputed or not, and any
charges, interest or penalties imposed by any governmental authority.


1._ “Tax Return” means any report, return, declaration or other information
required to be supplied to a governmental authority in connection with Taxes,
including estimated returns and reports of every kind with respect to Taxes.


a.Books, Records, Documentation, Etc. The books and records of the Branch are
correct, accurate and complete in all material respects, have been maintained in
a consistent and customary manner, and are in material compliance with all
applicable federal and state laws and regulations and customary banking
practices. The deposit and lending related forms, notices, statements and
related documentation, as well as Seller’s (or any predecessor by merger or
acquisition) policies, procedures and practices with respect thereto used at the
Branch, comply in all material respects with applicable federal and state laws
and regulations and customary banking practices.


b.Condemnation Proceedings; Zoning Variations. Seller (or any predecessor by
merger or acquisition) has received no written notice of any pending or
threatened, nor is it aware of any contemplated, condemnation proceeding
affecting or relating to the Branch. Seller (or any predecessor by merger or
acquisition) has no knowledge of receipt of any written notice from any
governmental authority of any uncorrected violations of zoning and/or building
codes relating to the property subject to the Real Property Lease, or knowledge
of the intention of any such authority to provide such notice.


c.Operations Lawful. The conduct of banking business at the Branch is in
compliance in all material respects with all federal, state, county and
municipal laws, ordinances and regulations applicable to conduct of such
business.


d.Insurance. Seller (or any predecessor by merger or acquisition) maintains such
insurance on the Branch and the Fixed Assets as may be required or as is
customary in the business of banking.


e.Assumed Contracts and Office Lease. Schedule 5.18 sets forth a true and
accurate listing of all contracts and agreements related to the Branch to be
assumed by Purchaser. Each such contract or agreement is valid and subsisting
and in full force and effect in accordance with its terms, Seller is not in
breach thereunder, and Seller has no knowledge of any actual or threatened
breach or threatened termination of any such contract or agreement or claims or
defenses thereto by any other party thereto.


f.Regulatory Matters. Except as set forth in Schedule 5.19, Seller is not
subject to any cease-and-desist or other order or enforcement action issued by,
or is a party to any
50



--------------------------------------------------------------------------------



written agreement, consent agreement or memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is subject to any
order or


51




--------------------------------------------------------------------------------



directive by any federal, state or local government agency, except to the extent
that any of the foregoing is subject to regulatory confidentiality restrictions
prohibiting its disclosure to Purchaser, and Seller has not been advised orally
that any federal, state or local government agency is considering issuing,
initiating, ordering, or requesting any of the foregoing, except to the extent
that any such advice is subject to regulatory confidentiality restrictions
prohibiting its disclosure to Purchaser.


a.Mechanic's Liens. Seller has paid or will pay in full prior to Closing all
bills and invoices for labor and material of any kind arising from the
ownership, operation, management, repair, maintenance, or leasing as tenant
under the Real Property Lease, and no actual or potential mechanic's lien or
other claims are outstanding or available to any party in connection with the
ownership, operation, management, repair, maintenance, or leasing as tenant of
said properties.


b.Condition of Building. To the knowledge of Seller, the Building, including all
of its systems, is in good condition and repair. Seller (and any predecessor by
merger of acquisition) has no knowledge of any material defect with respect to
the condition of the Building.


ARTICLE VI
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows, which
representations and warranties will survive the Closing Date as provided in
Section 12.4 hereof:


a.Corporate Organization. Purchaser is a federally chartered commercial bank,
duly organized and validly existing under the laws of the United States.
Purchaser has the corporate power and authority to own the Assets at the Branch
being acquired, to assume the liabilities and obligations being assumed
hereunder, including, without limitation, the Deposit Liabilities of the Branch;
to execute, deliver and perform this Agreement and all related agreements; and
to effect the transactions contemplated hereby.


b.Corporate Authority. The execution and delivery of this Agreement and all
related agreements by Purchaser, and the consummation by Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate actions on the part of Purchaser. This Agreement and all
related agreements executed and delivered by Purchaser pursuant hereto,
including, without limitation, all instruments confirming the assumption by
Purchaser of the obligations and liabilities of Seller contemplated hereby, have
been and will be duly executed by Purchaser and constitute and will constitute
the valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their respective terms, subject to the provisions of federal and
other applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or similar laws relating to or affecting the
enforcement of creditors’ rights generally, now or hereafter in effect, and
subject to general equity principles, which may limit enforcement of certain
remedies.
52




--------------------------------------------------------------------------------



a.No Violation. Neither the execution and delivery by Purchaser of this
Agreement or any related agreements, nor the consummation by Purchaser of the
transactions contemplated hereby or thereby, will violate, conflict with,
breach, or result in a default under (a) the charter or bylaws of Purchaser, (b)
any provision of any agreement or any other restriction to which Purchaser is a
party or by which Purchaser or any of its properties is bound, or (c) any
statute, law, decree, regulation or order of any governmental authority
(assuming the regulatory approvals are obtained); provided, however, that in the
case of the foregoing clauses (b) and (c), except as would not be reasonably
expected, individually or collectively, to have a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated by this
Agreement.


b.Approvals and Consents. Other than the Regulatory Approvals, no notices,
reports or other filings are required to be made by Purchaser with, nor are any
consents, registrations, approvals or authorizations required to be obtained by
Purchaser from, any governmental or regulatory authorities in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder by Purchaser, the failure to make or obtain
any or all of which would be reasonably expected to prohibit Purchaser from
being able to fulfill its obligations hereunder.


c.Regulatory Matters. Purchaser is not subject to any cease-and-desist or other
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by any federal, state or local government agency, except to the extent
that any of the foregoing is subject to regulatory confidentiality restrictions
prohibiting its disclosure to Seller, and Purchaser has not been advised orally
that any federal, state or local government agency is considering issuing,
initiating, ordering, or requesting any of the foregoing, except to the extent
that any such advice is subject to regulatory confidentiality restrictions
prohibiting its disclosure to Seller;


d.Litigation. There are no claims, actions, suits or proceedings of any kind in
any court or before any governmental authority or arbitration board or tribunal
which are pending, or to the knowledge of Purchaser, threatened or contemplated,
against, or otherwise affecting Purchaser that challenge the validity or
legality of the transactions contemplated by this Agreement. There is no decree,
judgment or order of any kind in existence, against, affecting or restraining
Purchaser or any of its officers, employees, or directors, from taking any
actions of any kind in connection with the performance of this Agreement and the
transactions contemplated hereby.


e.No Broker Fees. Purchaser has not involved any broker in arranging this
transaction and will indemnify and hold harmless Seller in the event any broker
claims a fee or commission is due as a result of the representation of Purchaser
in this transaction.


53



--------------------------------------------------------------------------------



f.Tax Covenant. All Tax liabilities attributable to the operations of Purchaser
in general, the operations of Purchaser at the Branch in particular, or the
Assets after the Closing Date shall be the responsibility of Purchaser.


54




--------------------------------------------------------------------------------





a.Regulatory Covenants. From the date hereof through the Closing Date, Purchaser
shall
i.remain at least “adequately capitalized”, as defined in the FDIA, (ii) meet
all capital requirements, standards and ratios required by each state or federal
bank regulator with jurisdiction over Purchaser, including without limitation,
any such higher requirement, standard or ratio as shall apply to institutions
engaging in the acquisition of insured institution deposits, assets or branches
and (iii) maintain at least a “satisfactory” CRA rating. Purchaser shall take no
action which would adversely affect or delay the receipt of any Regulatory
Approval.




ARTICLE VII
CONDUCT OF BUSINESS PENDING THE CLOSING DATE


a.Conduct of Business. From the closing date of the Merger to the Closing Date,
and except as otherwise consented to in writing by Purchaser:


i.Seller will carry on the business of the Branch substantially in the same
manner as it has been before the execution of this Agreement, and Seller will
not, with regard to the Branch, engage in any activities or transactions outside
its ordinary course of business as conducted as of the date hereof except for
activities or transactions contemplated by this Agreement, provided, however,
that Seller need not, in its sole discretion, advertise or promote new or
substantially new customer services in the principal market area of the Branch.


ii.Seller will use its best efforts to preserve its business operation as
conducted at the Branch; maintain generally the employment of Employees at the
Branch, except that Seller will not be precluded from making employment-related
determinations on a case-by-case basis (provided, that no Employee will be
transferred to or from another branch of Seller after the date hereof without
the prior written consent of Purchaser); preserve for Purchaser the goodwill of
its customers and others doing business with the Branch; not reduce the service
charges on any deposit product or fee-based product (e.g., money orders,
cashier’s checks) unless such reduction is implemented generally in Seller’s
other branches; and cooperate with and assist Purchaser in assuring the orderly
transition of such business from Seller to Purchaser. Nothing herein will be
construed as requiring Seller to engage in any activities or efforts outside the
ordinary course of business as presently conducted.


iii.Seller will not: (i) grant any increase in compensation or benefits to the
Employees or officers at the Branch except as part of Seller’s normal annual
compensation review process or required by contract or law, which increases will
not exceed 4% in the aggregate for all such employees and officers, (ii) pay any
bonus except pursuant to Seller’s normal annual compensation program, or (iii)
55



--------------------------------------------------------------------------------



enter into any severance, change in control or termination benefit agreements
with any Employees or officers at the Branch.


56




--------------------------------------------------------------------------------





i.Except as may be required by regulatory authorities, Seller will not, without
the prior written consent of Purchaser: (i) transfer to Seller’s other offices
or otherwise any Assets identified on Schedule 1.2(a), (ii) transfer to Seller’s
other offices or otherwise any Deposit Liabilities (it being understood that the
Excluded Deposits as defined in Schedule 1.5(d) and any other deposits not being
transferred pursuant hereto are not included in such prohibition against
transfer) except upon the unsolicited request of a depositor in the ordinary
course of business, (iii) transfer, assign, encumber or otherwise dispose of or
enter into any contract, agreement or understanding, or negotiate with any party
with respect to entering into a contract, agreement or understanding, to
transfer, assign, encumber or otherwise dispose of any or all of the Assets or
Deposit Liabilities, except pursuant to this Agreement, (iv) invest in any fixed
assets or improvements to the Branch except for replacements of furniture,
furnishings and equipment required to be purchased or made in the ordinary
course of business, (v) enter into any contract, commitment, lease or other
transaction relating to the Branch that requires aggregate future payments in
excess of $5,000, or (vi) sponsor any promotional programs to increase the
deposit liabilities at the Branch, offer interest rates on deposits that exceed
prevailing market rates, or offer interest rates on deposits at the Branch that
are more favorable than the rates offered at Seller’s other Branches.


ii.Successor Trustee. Seller will designate Purchaser as successor trustee as to
any IRA or Keogh plan account constituting a Deposit Liability, and transfer the
trusteeship of all such IRA and Keogh plan accounts to Purchaser as of the
Effective Time in form and substance acceptable to Purchaser.


ARTICLE VIII
CONDITIONS TO PURCHASER’S OBLIGATIONS


The obligations of Purchaser to complete the transactions provided for in this
Agreement are conditioned upon the fulfillment, at or before the Closing Date,
of each of the following conditions (all or any of which may be waived in whole
or in part by Purchaser, except for the conditions in Section 8.5, which cannot
be waived by Purchaser):


a.Representations and Warranties True. The representations and warranties made
by Seller in this Agreement that are qualified by a reference to materiality
must have been true and correct in all respects when made and must be true and
correct in all respects on and as of the Closing Date as though such
representations and warranties were made at and as of such time, and the
representations and warranties made by Seller in this Agreement that are not so
qualified must have been true and correct in all material respects when made and
must be true and correct in all material respects at and as of the Closing Date
as though such representations and warranties were made at and as of such time.
57




--------------------------------------------------------------------------------



a.Obligations Performed. Seller must have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by it prior to or at the Closing Date.


b.Certificate of Compliance. Seller must have delivered to Purchaser a
certificate of its President or any Executive Vice President, dated at the
Closing Date, certifying the fulfillment of each of the foregoing conditions.


c.No Adverse Litigation. On the Closing Date, no action, suit or proceeding is
threatened or pending against Purchaser or Seller which might reasonably be
expected to (i) materially and adversely affect the business, properties and
assets of the Branch or (ii) materially and adversely affect the transactions
contemplated by this Agreement.


d.Regulatory Approvals. Purchaser must have received from the appropriate
regulatory authorities all regulatory approvals (i) of the transactions
contemplated hereby and (ii) to operate the Branch as a branch of Purchaser and
all notice and waiting periods required by law must have expired. Seller must
not have been notified by any regulatory authority that discontinued operation
of the Branch by Seller would be a violation of any statute, regulation or
policy of any regulatory authority; no proceedings to enjoin, prohibit,
restrain, or invalidate transactions contemplated by this Agreement has been
instituted or threatened; and any conditions of any regulatory approvals have
been met. Such regulatory approvals must not have imposed any condition that is
materially disadvantageous or burdensome to Purchaser.


e.FIRPTA. Seller must have executed and delivered to Purchaser a certificate,
dated as of the Closing Date, that meets the requirements of Treasury Regulation
Section 1.1445- 2(b) and is signed by an authorized officer of Seller to the
effect that Seller is not a “foreign person” as defined in Section 1445 of the
Code.


f.Updated List of Loans. Seller must have delivered to Purchaser an updated
Schedule 1.2(a) and any other schedules or exhibits required to be updated as of
the Closing Date.


ARTICLE IX CONDITIONS TO SELLER’S OBLIGATIONS


The obligations of Seller to complete the transactions provided for in this
Agreement are conditioned upon the fulfillment, at or before the Closing Date,
of each of the following conditions (all or any of which may be waived in whole
or in part by Seller except for the conditions in Section 9.5 which cannot be
waived by Seller):


a.Representations and Warranties True. The representations and warranties made
by Purchaser in this Agreement that are qualified by a reference to materiality
must have been true and correct in all respects when made and must be true and
correct in all respects on and as of the Closing Date as though such
representations and warranties
58



--------------------------------------------------------------------------------



were made at and as of such time, and the representations and warranties made by
Purchaser in this Agreement that are not so qualified must have been true and
correct in


59




--------------------------------------------------------------------------------



all material respects when made and must be true and correct in all material
respects at and as of the Closing Date as though such representations and
warranties were made at and as of such time.


a.Obligations Performed. Purchaser must have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by it prior to or at the Closing Date.


b.Certificate of Compliance. Purchaser must have delivered to Seller a
certificate of its President or any Executive Vice President, dated at the
Closing Date, certifying the fulfillment of each of the foregoing conditions.


c.No Adverse Litigation. On the Closing Date, no action, suit or proceeding is
threatened or pending against Purchaser or Seller which might reasonably be
expected to materially and adversely affect the transactions contemplated by
this Agreement.


d.Regulatory Approvals. Purchaser must have received from the appropriate
regulatory authorities all regulatory approvals (i) of the transactions
contemplated hereby and (ii) to operate the Branch as a branch of Purchaser, and
all notice and waiting periods required by law must have expired. Seller must
not have been notified by any regulatory authority that discontinued operation
of the Branch by Seller would be a violation of any statute, regulation or
policy of any regulatory authority, and no proceedings to enjoin, prohibit,
restrain, or invalidate transactions contemplated by this Agreement will have
been instituted.


e.Consummation of the Merger. The Merger must have been consummated before the
Closing Date.


ARTICLE X REPURCHASE OF DEFECTIVE LOANS


a.Notice of Defective Loans to Seller. Upon discovery by Purchaser or Seller of
a Loan that breaches any representation or warranty made by Seller in this
Agreement (a “Defective Loan”), the party that discovered such Defective Loan
will provide written notice within 10 business days of such defect to the other
party (if given by Purchaser, the “Purchaser’s Notice”).


b.Right to Cure. Seller will have the right and option to cure a Defective Loan,
which is reasonably curable; provided, that such a cure, satisfactory to
Purchaser, is completed within 30 calendar days of Seller’s discovery of the
Defective Loan or Seller’s receipt of Purchaser’s Notice referenced in Section
10.1, or such shorter period as may be required by applicable law (“Cure
Period”).


60



--------------------------------------------------------------------------------



c.Obligation to Repurchase. Seller will be obligated to repurchase at the
purchase price of such Loan plus (a) accrued interest to the date of repurchase,
less (b) interest paid as of the date of repurchase (the “Repurchase Price”) any
Defective Loan that is not, or is


61




--------------------------------------------------------------------------------



incapable of being, cured to Purchaser’s satisfaction during the Cure Period.
Seller will repurchase the Defective Loan within 15 business days of the
expiration of the Cure Period at the Repurchase Price.


a.Reassignment to Purchaser. Upon any repurchase of a Defective Loan hereunder,
Purchaser will endorse over, reassign, deliver and transfer to Seller (a) all
portions of the Defective Loan and related note with appropriate completed
endorsements, which will be without recourse and without representation or
warranty, so as to vest Seller with title to the reassigned Loan; and (b)
deliver to Seller a recordable assignment of any applicable mortgage, unless the
defect in the Defective Loan prevents compliance with (a) and (b). Purchaser
will execute such other documents as Seller may reasonably request to accomplish
the transfer


b.General. The rights granted to Purchaser in this Article X will be in addition
to Purchaser’s right to indemnification under Section 3.15, and Purchaser may
exercise such rights in its discretion without any order of priority. Any due
diligence conducted by Purchaser or Purchaser’s failure to discover or reveal to
Seller a breach of a representation or warranty on or before the Closing Date
will not limit, diminish or eliminate Purchaser’s right to the remedies under
this Article X.


c.Limitation on Repurchase Obligation. Seller’s repurchase obligations under
this Article X will expire on the second anniversary of the Closing Date.
Notwithstanding the foregoing, any repurchase pending under this Article X prior
to the second anniversary of the Closing Date will be unaffected and may be
completed pursuant to the terms hereof after such date. Thereafter, Seller will
have no obligation to repurchase any Loans unless otherwise required by
applicable law. Seller’s repurchase obligations under this Article X shall not
apply if any federal or state regulatory authority informs Seller that it is not
permitted to effectuate any repurchase.




ARTICLE XI TERMINATION


a.Methods of Termination. This Agreement may be terminated in any one of the
following ways:


i.at any time on or before the Closing Date by the mutual consent in writing of
Purchaser and Seller;


ii.by Purchaser in writing if the conditions set forth in Article VIII of this
Agreement have not been met by Seller or waived in writing by Purchaser before
the date required by this Agreement;


62



--------------------------------------------------------------------------------



iii.by Seller in writing if the conditions set forth in Article IX of this
Agreement have not been met or waived in writing by Seller before the date
required by this Agreement;


63




--------------------------------------------------------------------------------





i.at any time on or before the Closing Date by Purchaser or Seller in writing if
the other has breached any representation or warranty in any material respect
(as if such representation or warranty had been made on and as of the date
hereof and on the date of the notice of breach referred to below), or breached
any covenant, undertaking or obligation contained herein, and such breach (if
curable) has not been cured by the earlier of 30 calendar days after the giving
of notice to the breaching party of such breach or the Closing Date;


ii.by either Seller or Purchaser in writing at any time after any of the
Regulatory Approvals has been denied and is not appealable or Purchaser has not
sought such appeal in a timely manner; and


iii.by either Seller or Purchaser in writing if the transactions contemplated
hereby are not consummated on or before 180 days from the closing date of the
Merger or
a.April 30, 2021, in which case this Agreement will be null and void, unless the
failure of such occurrence is due to the failure of the party seeking to so
terminate to perform or observe any of its agreements and conditions set forth
herein.


a.Procedure Upon Termination. In the event of termination pursuant to Section
11.1, written notice of termination will forthwith be given to the other party,
and this Agreement will terminate and be null and void immediately upon receipt
of such notice, unless an extension is consented to by the party having the
right to terminate. If this Agreement is terminated as provided herein:


1.each party will return to the party furnishing the same all documents, work
papers and other materials of the other party, including photocopies or other
duplications or summaries thereof, relating to the transaction contemplated by
this Agreement, whether obtained before or after the execution of this
Agreement;


2.all information received by either party with respect to the business of the
other party (other than information which is a matter of public knowledge or
which, before or after this date, has been published in any publication for
public distribution or filed as public information with any governmental
authority) will not at any time be used for any business purpose by such party
or disclosed by such party to any third person; and


3.each party will pay its own expenses except as set forth in Section 12.5.


The requirements of this Section 11.2 will survive the termination of this
Agreement.


64



--------------------------------------------------------------------------------



b.Effect of Termination. The termination of this Agreement will not release any
party from any liability or obligation to the other party arising from a breach
of any provision of this Agreement occurring prior to the termination.


65




--------------------------------------------------------------------------------



ARTICLE XII MISCELLANEOUS PROVISIONS


a.Amendment and Modification. The parties to this Agreement may, by mutual
consent, amend, modify and supplement this Agreement in such manner as may be
agreed upon by them in writing.


b.Waiver or Extension. Either party by written instrument signed by its duly
authorized officers may extend the time for the performance of any of the
obligations or other acts of the other party and may waive (a) any inaccuracies
in the representations or warranties contained herein or in any document
delivered pursuant hereto or (b) compliance with any of the undertakings,
obligations, covenants or other acts contained herein or in any such documents;
provided, however, that neither party may waive the requirement for obtaining
the Regulatory Approvals.


c.Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned prior to the Closing Date by either of
the parties without the prior written consent of the other.


d.Survival of Representations and Warranties. Except as expressly otherwise
provided herein or unless the context otherwise requires, neither party may
assert a claim more than two years after the Closing Date for breach of a
representation, warranty or condition set forth in this Agreement, except that
(a) the express representations and warranties of Seller referred to in Sections
5.1, 5.2, 5.3(a) and 5.3(b)(i)-(iii) will survive after the Closing
indefinitely, (b) express representations and warranties of Purchaser referred
to in Sections 6.1 and 6.2 will survive after the Closing indefinitely and (c)
any claim asserted prior to the two year anniversary of the Closing Date will be
unaffected and will continue after such time until resolved in accordance with
the terms of this Agreement.


e.Payment of Expenses. Except as otherwise specifically provided in this
Agreement, each party will bear and pay all costs and expenses incurred by it or
on its behalf in connection with this Agreement and the transactions
contemplated hereunder. Except as otherwise expressly provided herein, any
expenses, fees and costs necessary for any Regulatory Approvals or for any
notice to depositors of the assumption of the Deposit Liabilities provided for
in this Agreement will be paid by Purchaser.


f.Breaches of Agreements with Third Parties. If the assignment of any material
claim, contract, license, lease, or commitment (or any material claim or right
or any benefit arising thereunder) without the consent of a third party would
constitute a breach thereof or materially affect the rights of Purchaser or
Seller thereunder, then such assignment will be made subject to such consent or
approval being obtained.


66




--------------------------------------------------------------------------------



a.Addresses for Notices, Etc. All notices, requests, demands, consents and other
communications provided for hereunder and under the related documents will be in
writing and will be deemed to have been duly given when delivered by hand (with
written confirmation of receipt), by email or other electronic means (with
electronic confirmation of delivery), by Federal Express or other carrier
guaranteeing next day delivery (with written confirmation of delivery by such
carrier), or by registered or certified mail, postage prepaid, to such party at
its address, email address set forth below or such other address or email
address as such party may specify by notice to the parties hereto:


If to Seller to:


Robert S. Montgomery-Rice President and CEO
Bangor Savings Bank 24 Hamlin Way
Bangor, Maine 04401
Email: Robert.Montgomery-Rice@bangor.com




Copy to:


Richard A. Schaberg, Esq. Hogan Lovells US LLP Columbia Square
555 Thirteenth Street, NW Washington, DC 20004
Email: richard.schaberg@hoganlovells.com If to Purchaser to:
Tony C. Mckim
President and Chief Executive Officer First National Bank,
223 Main Street, P.O. Box 940
Damariscotta, Maine 04543 Email: tony.mckim@thefirst.com


67




--------------------------------------------------------------------------------



Copy to:


David J. Champoux, Esq. Pierce Atwood LLP
254 Commercial Street, Merrill’s Wharf Portland, ME 04101
Email: dchampoux@pierceatwood.com




a.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. A facsimile or image of a
signature delivered electronically (such as a PDF or scan of a signature
delivered by electronic mail) will be deemed to be an original for all purposes
under this Agreement.


b.Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and will not constitute a part hereof.


c.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Maine and, to the extent applicable, federal law.


d.Severability. If any provision of this Agreement is invalid or unenforceable,
the balance of this Agreement will remain in effect.


e.Third-Party Beneficiaries. This Agreement is made and entered into for the
sole protection and benefit of the parties hereto, and no other person, persons,
entity or entities will have the right of action hereon, right to claim any
right or benefit from the terms contained herein, or be deemed a third-party
beneficiary hereunder.


f.Mutual Assistance. The parties will reasonably cooperate with each other and
will at their own cost and expense provide reasonable assistance to each other
in carrying out the intent of this Agreement.


g.Use of the term “Party.” The use of the term “party” is generally used to
denote any party to this Agreement, and such term will be interpreted to mean
any signatory to this Agreement.


h.Waiver. No failure on the part of a party to exercise, and no delay in
exercising, any right, power or remedy hereunder will operate as a waiver
thereof; nor will any single or partial exercise of any such right, power or
remedy by a party preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.


i.Press Releases. Purchaser and Seller will mutually agree as to the form,
timing, and substance of any press release of any matters relating to this
Agreement; provided,
68



--------------------------------------------------------------------------------



however, that nothing in this Section 12.16 will be deemed to prohibit any party
from making any press release which its legal counsel deems necessary in order
to fulfill such


69




--------------------------------------------------------------------------------



party’s disclosure obligations imposed by law, that a copy of such press release
will be provided to the other party prior to publication.


a.Further Assurances. The parties agree to execute and deliver all such further
documents, instruments and agreements as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.


b.Entire Agreement. This Agreement and the schedules hereto contains the entire
understanding between the parties hereto with respect to the transactions
contemplated hereby; all prior negotiations and agreements between the parties
are superseded by this Agreement; and there are no representations, warranties,
understandings or agreements other than those expressly set forth in this
Agreement or in any other writing executed by authorized officers of the parties
at or after the time of execution of this Agreement.


c.No Construction Against Drafter. This Agreement will be interpreted to give it
fair meaning, and any ambiguity will not be construed against either party as
the primary drafter hereof.


[Signatures on following page]


70




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized officers as of the date first written above.




SELLER:


BANGOR SAVINGS BANK




By:         Robert S. Montgomery-Rice
President and CEO




PURCHASER:


FIRST NATIONAL BANK




By:     
Tony C. McKim
President and Chief Executive Officer














































\\DC - 033818/000008 - 15344629 v12

